It is undisputed that plaintiffs were in the front vehicle when the middle vehicle, owned by Alamo and operated by Lee, struck plaintiffs’ vehicle in the rear after having been struck in the rear by the third car, driven by defendant Rodriguez. In a chain-reaction collision, as here, responsibility presumptively rests with the rearmost driver, Rodriguez (see Mustafaj v Driscoll, 5 AD3d 138 [2004]). The police accident report includes a statement apparently made by defendant Rodriguez. This statement, which is the sole support for plaintiffs’ contention that they raised a triable issue as to Lee’s negligence, is hearsay when offered against defendants Alamo and Lee by plaintiffs, and thus was insufficient to defeat the summary judgment motion (see Bates v Yasin, 13 AD3d 474 [2004]; Holliday v Hudson Armored Car & Courier Serv., 301 AD2d 392, 396 [2003], lv dismissed in part and denied in part 100 NY2d 636 [2003]). Concur—Friedman, J.P., McGuire, Acosta, DeGrasse and Freedman JJ.